Title: To James Madison from Rufus King, 29 March 1801
From: King, Rufus
To: Madison, James


No. 8.Dear Sir,
London March 29. 1801.
In confirmation of the rumours of the day, Carnot’s answer to Bailleul, published during the Exile of the former, states the Project which had been discussed in the Directory to obtain from Spain a cession of Louisiana and the Floridas. A reference to that performance, copies of which I at the time sent to the Department of State, will shew the manner in which it was expected to obtain the consent of Spain, as well as afford a clue to the views of France in seeking this establishment. What was then meditated, has in all probability since been executed: the cession of Tuscany to the infant Duke of Parma, by the Treaty between France and Austria, forms a more compact and valuable compensation to this Branch of the House of Spain than was formerly thought of, and adds very great credit to the opinion which at this time prevails both at Paris and London that Spain has in return actually ceded Louisiana and the Floridas to France. There is reason to know that it is the opinion of certain influential Persons in France that nature has marked a line of Separation between the People of the United States living upon the two sides of the range of Mountains which divides their Territory. Without discussing the considerations which are suggested in support of this Opinion, or the false consequences, as I wish to believe them, deduced from it, I am apprehensive that this cession is intended to have, and may actually produce, Effects injurious to the Union and consequent happiness of the People of the United States. Louisiana and the Floridas may be given to the French Emigrants, as England once thought of giving them to the American Tories; or they may constitute the Reward of some of the Armies which can be spared at the end of the War.
I hear that General Collot, who was a few years ago in America, and a Traveller in the Western Country, and who for sometime has been in disgrace and confinement in France, has been lately set at liberty; and that he, with a considerable number of disaffected and exiled Englishmen, Scotchmen and Irishmen, is soon to proceed from France to the United States. Whether their voyage has any relation to the cession of Louisiana is matter of mere conjecture, but having heard of it in connection with that Project, I think proper to mention it to you.
What effect a plain and judicious representation upon this Subject, made to the French Government by a Minister of Talents and entitled to confidence, would be likely to have is quite beyond any means of judging which I possess; but on this account, as well as others of importance, it is a subject of regret that we have not such a character at this time at Paris. With perfect respect & Esteem, I have the honour to be, Dear sir Your obedient & faithful Servt.
Rufus King
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 9). In a clerk’s hand, signed by King; docketed by Wagner as received 25 May.



   
   Lazare Carnot’s published defense attempted to clarify his foreign policy recommendations as a member of the Directory in 1795–96. His plan was to grant the duke of Parma papal territories in exchange for Louisiana and Florida. Besides establishing a barrier against the emperor of Italy and engaging the interests of the Spanish throne in that buffer state, the trade would have had the advantage of “republicanizing a fine extensive tract of country in America, which would have given us so great an influence over the United States” (emphasis in original) (Reply of L. N. M. Carnot … to the Report Made on the Conspiracy of the 18th Fructidor, 5th Year, by J. Ch. Bailleul … [London, 1799], pp. 46–47).



   
   Georges-Henri-Victor Collot, a French general who in 1794 had surrendered Guadeloupe to the British, had avoided the uncertainties of political life at home by persuading his captors to release him (technically, on parole) in the U.S. Two years later the French minister in America sent Collot on a military survey of the Ohio, Mississippi, and Missouri river valleys, where he was to determine how the French—if once more in control of the region—might defend it against U.S. expansion. Collot’s mission heightened American fears of French designs in the West, and in October 1798, several months after Collot transmitted his report to Paris, the Adams administration contemplated moving against this “pernicious and malicious intriguer” under the Alien Act. Collot remained in the U.S. until about August 1800, when he returned to France (Alexander DeConde, This Affair of Louisiana [New York, 1976], pp. 82–83, 88; Durand Echeverria, ed. and trans., “General Collot’s Plan for a Reconnaissance of the Ohio and Mississippi Valleys, 1796,” WMQWilliam and Mary Quarterly., 3d ser., 9 [1952]: 512–20; James Morton Smith, Freedom’s Fetters: The Alien and Sedition Laws and American Civil Liberties [Ithaca, N.Y., 1956], p. 168).


